Citation Nr: 1200712	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-47 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Largo Medical Center between January 13, 2009 and January 15, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Bay Pines, Florida Department of Veterans Affairs (VA) Medical Center. 

Procedurally, in March 2009, the Veteran's claim was considered under the Veterans Millennium Heath Care and Benefits Act (Millennium Benefits Act), which provides general authority for qualifying emergency care furnished in a non-Department facility to those who are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See Pub. L. 106-117; 38 U.S.C.A. § 1728 (which provides for reimbursement for emergency care for a service-connected disorder).  

Following that decision, in December 2010, the Veteran was granted service connection for coronary artery disease associated with herbicide exposure.  An effective date in August 2010 was assigned.  In an October 2011 rating decision, an effective date of October 29, 2008 was granted.  This date precedes the period of emergency care treatment in question.  Hence, the Veteran's request for his emergency care expenses must therefore be considered under 38 U.S.C.A. § 1728 instead of the Millennium Benefits Act as he was treated for a service-connected disability.  

The issue on appeal was initially considered under a different authority than it is considered presently, however, as the Millennium Benefit Act's provisions regarding emergency care pertaining to this case are either identical to or less favorable than those in 38 U.S.C.A. § 1728, the Veteran is not prejudiced by the consideration of the issue based on 38 U.S.C.A. § 1728.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge, a transcript of that hearing is of record.  During that hearing, he submitted additional evidence into the record and waived RO review.  Additionally, the undersigned Veterans Law Judge announced that the record would be held open for 60 days until September 13, 2011 so that the Veteran might procure additional evidence for the claims file in support of his claim.  The record was held open but no additional evidence was submitted.  


FINDINGS OF FACT

1.  The Veteran received treatment at Largo Medical Center between January 13 and January 15, 2009, for a service-connected disability.

2.  The preponderance of the evidence shows the Veteran was stable for transfer to a VA facility on January 12, 2009, the date determined by the Chief Medical Officer.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by the Largo Medical Center between January 13 and January 15, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  There is evidence of incomplete VCAA notice in the medical expense file.  Nonetheless, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.

The Board has reviewed all the evidence in the Veteran's medical treatment file for this claim.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria and Analysis

Under 38 U.S.C.A. § 1728, the Secretary shall reimburse veterans eligible for hospital care or medical services for the customary and usual charges of emergency treatment for which such veterans have made payment, from sources other than the Department where certain enumerated eligibility requirements are met.  Id.  The provisions of 38 U.S.C.A. § 1728 (c) state that the term "emergency treatment" has the meaning given such term in section 1725(f)(1).  

Under 38 C.F.R. § 1725 (f)(1) the term "emergency treatment" means medical services in the judgment of the Secretary-- 

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if-- 

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.  

The Veteran was hospitalized at the Largo Medical Center secondary to myocardial infarction on January 11, 2009.  He stayed at that facility until January 15, 2009.  In a the March 2009 appealed decision a Chief VA Medical Officer determined that Veteran's condition had stabilized on January 12, 2009.  Thus, entitlement to reimbursement for treatment at Largo Medical between January 13 and January 15, 2009 was denied.  Accordingly, the question before the Board is whether the Veteran's condition was emergent or whether he was able to be transferred safely to a Department or other Federal facility between January 13 and January 15, 2009 under 38 U.S.C.A. § 1725 (f)(1)(C).  

The pertinent evidence of record includes a January 2009 report of contact which demonstrates that VA was notified on January 12, 2009, that the Veteran had been admitted to a private hospital.  The reporting registered nurse stated that the medical record was received and reviewed, and that the case was discussed with a fee-based Chief Medical Officer.  The report stated that the cardiomyopathy department was advised that if the Veteran required an additional cardiac catheterization, he should seek care at a VA facility and that a second cardiac catheterization would be considered non-emergent.  January 12, 2009 was determined to be the date of stability.

Treatment notes from Largo Medical Center dated between January 12, 2009 and January 15, 2009, show that on January 12, the Veteran was fully alert, with stable vital signs.  A January 13 treatment note reported that the Veteran was not in any acute distress.  Treatment notes from that date report that three additional stents were placed.

Notes from the reviewing Chief Medical Officer dated between July and August 2009 include the officer's opinion that the Veteran had stabilized as of January 12, 2009.  There is no competent medical opinion to the contrary.  The Chief Medical Officer stated that the Veteran had cardiac intervention on the vessels that were causing the acute heart attack on January 11, 2009, and that the appellant was monitored for twenty-four hours and on medication for an additional twenty-four hours without clinical deterioration following that intervention.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  During his hearing, the Veteran testified that he was not stable until January 15, 2009, and that he was in and out of consciousness during his hospitalization.  He additionally asserted that, had been in a stable condition he would have been discharged from Largo Medical Center, that he was in intensive care until the 13th or 14th of January and that his doctor, Dr. L., told him that he would not survive a transfer to another facility.  Finally, the Veteran stated that it was his opinion that in January 2009, the VA facility in Bay Pines, Florida was not equipped to do stent surgery.  

The Board finds that the claim of entitlement to payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was not for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  The clinical record demonstrates that the Veteran was fully alert with stable vital signs on January 12, 2009, and in no acute distress on January 13, 2009.  The record also contains the uncontradicted January 2009 medical determination by a VA medical officer that, after a review of the Veteran's medical records, the appellant was stable by January 12, 2009 and that he should be transferred for any medical treatment thereafter.  Upon his August 2009 review, the Chief Medical Officer concurred with the initial finding that the Veteran was stable by January 12, 2009.

The Board acknowledges the Veteran's testimony that he was in and out of consciousness after January 12, 2009, and that Dr. L. told him he could not be transferred.  The evidence of record, however, demonstrates otherwise.  The treatment records from Largo Medical Center do not demonstrate that the Veteran was unstable or that he was counseled to stay at Largo Medical Center.  The medical evidence fails to demonstrate that the Veteran was in an emergent condition between January 13 and January 15 or that the Veteran was too unstable to be transferred.

Of note, the Veteran has asserted that, in his opinion, the VA medical center in Bay Pines, Florida was not equipped to do stent surgery.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

Here, treatment notes do not indicate any contemporaneous opinion addressing the Veteran's claimed instability between January 13 and January 15, 2009.  Hence, the appellant's assertion is no more than his personal lay assessment of his medical status.  Further, the Board finds that assessing or opining on whether a cardiac patient is medically stable for transfer to another medical facility is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(2).  Thus, the Board rejects the Veteran's lay opinion as to whether he was stable for transfer on January 12, 2009, and accepts the determination of the Chief Medical Officer.  See 38 C.F.R. § 3.159(a)(1).  The Board notes that the Chief Medical Officer's finding that the Veteran was stable for transfer did not amount to a finding that he was not ill and needed no further care, but instead that it was safe to be transferred to a VA facility.  

Finally, the Veteran testified during Travel Board Hearing that, if he was in fact stable to be transferred, it was VA's responsibility to do so.  Notably, under 38 U.S.C.A. § 1725(f)(C), the Veteran may be reimbursed for emergency treatment until he can be transferred safely and a Department or Federal facility is capable of accepting a transfer; or the time in which such a Department or Federal facility accepts a transfer if at the time safe transfer was available no such facility agreed to accept such transfer and the non-Department facility (here Largo Medical) made and documented reasonable attempts to transfer the Veteran to a Department or Federal facility.

In this case, the January 2009 report of contact documented that Largo Medical was informed that the Veteran should seek a VA facility for additional cardiac catheterization and that the appellant was stable as of January 12, 2009.  This demonstrates a willingness on the part of VA to accept the Veteran.  The evidence does not, however, demonstrate the required effort by the private facility, Largo Medical, to make attempts to transfer the Veteran in accordance with the mandates of 38 U.S.C.A. § 1725(f)(C).  Thus, the evidence of record preponderates against any argument that VA treatment was not available to the Veteran.

In sum, the Board finds that between January 13 and January 15, 2009, the Veteran's condition was not a continuing medical emergency, and he could have been safely transferred to a VA or other Federal facility for further treatment.

As the Veteran does not meet the requirements in 38 U.S.C.A. § 1728, his claim of entitlement to reimbursement of unauthorized medical services must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Largo Medical Center between January 13, 2009 and January 15, 2009, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


